 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    C.C.,                                             No. 2:16-cv-02210-KJM-DMC
12                       Plaintiff,
13            v.                                        ORDER
14    PARADISE HIGH SCHOOL; PARADISE
      UNIFIED SCHOOL DISTRICT,
15
                         Defendants.
16

17

18                  On August 30, 2018, defendant moved for summary judgment, ECF No. 37, and

19   on September 10, 2018, plaintiff moved for partial summary judgment. The court has not yet

20   issued a decision resolving these motions. The final pretrial conference in this case is currently

21   set for November 6, 2019. ECF No. 80. On October 11, 2019, defendants moved for a stay of

22   the case pending the court’s resolution of the cross motions for summary judgment. Plaintiffs

23   have not opposed.

24                  It is within this court’s power to stay the proceedings in this case. CMAX, Inc. v.

25   Hall, 300 F.2d 265, 268 (9th Cir. 1962) (citing Landis v. N. Am. Co., 299 U.S. 248, 254–55

26   (1936)). In deciding whether or not to do so, the court must weigh “the competing interests

27   which will be affected,” including, “the possible damage which may result from the granting of a

28   stay, the hardship or inequity which a party may suffer in being required to go forward, and the
                                                       1
 1   orderly course of justice measured in terms of the simplifying or complicating of issues, proof,
 2   and questions of law which could be expected to result from a stay.” Id.
 3                  Here, neither party will be prejudiced from a stay, as it is in both parties’ interest
 4   to prevent unnecessarily preparing for trial, and to narrow any disputes through summary
 5   judgment practice. Furthermore, discovery in this case is already closed, so neither party will be
 6   prevented from obtaining any necessary evidence. Accordingly, the court finds it appropriate to
 7   stay the case until the court resolves the parties’ pending summary judgment motions.
 8                  The hearing scheduled for November 6, 2019 is hereby VACATED and all
 9   remaining deadlines are STAYED until the court issues its decision on the motions for summary
10   judgment.
11                  IT IS SO ORDERED.
12   DATED: October 24, 2019.
13
                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
